Opinion issued September 27, 2012




                                         In The

                                   Court of Appeals
                                        For The

                            First District of Texas
                             ————————————
                                   NO. 01-11-00751-CV
                             ———————————
                      VEDA HERRON FAVORS, Appellant
                                           V.
            RECREATION SERVICES CORPORATION, Appellee



                     On Appeal from the 151st District Court
                             Harris County, Texas
                         Trial Court Cause No. 1127233


                           MEMORANDUM OPINION

      Appellant Veda Herron Favors has filed a notice of appeal from the trial

court’s order sustaining a contest to her affidavit of indigence for trial court costs

and ordering that she pay the costs of her suit in the trial court. We dismiss the

appeal for lack of jurisdiction.
      Generally, appeals may be taken only from final judgments. Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).              Appellate courts have

jurisdiction to consider immediate appeals of interlocutory orders only if

authorized by statute. Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352

(Tex. 2001); Stary v. DeBord, 967 S.W.2d 352, 352–53 (Tex. 1998).

      Because it did not appear that a final judgment had been entered below, we

requested a special clerk’s record on jurisdiction. The clerk’s record does not

reflect that a final judgment has been entered below. Therefore, the order from

which appellant attempts to appeal is interlocutory.

      We know of no authority authorizing an interlocutory appeal from an order

sustaining a contest to an affidavit of indigence for trial court costs, as here. See

generally TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a) (West Supp. 2012); see,

e.g., Minnfee v. Lexington, No. 04-09-00770-CV, 2010 WL 381367, at *1 (Tex.

App.—San Antonio Feb. 3, 2010, pet. dism’d) (mem. op.) (dismissing appeal of

order on motion to rule for costs); Aguilar v. Texas La Fiesta Auto Sales LLC, No.

01-08-00653-CV, 2009 WL 1562838, at *1 (Tex. App.—Houston [1st Dist.] June

4, 2009, no pet.) (mem. op.) (dismissing appeal of order sustaining contest to

affidavit of indigence for trial court costs).




                                            2
      We notified the parties of the Court’s intent to dismiss the appeal unless

appellant filed a response demonstrating this Court’s jurisdiction. See TEX. R. APP.

P. 42.3(a). Appellant did not respond.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a), 43.2(f). We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                         3